 1
     PATRICIA L. McCABE, CSBN 156634
     KRISTIN E. BERK, CSBN 275840
 2   Law Offices of Patricia L. McCabe
 3   7100 Hayvenhurst Avenue, Suite 314
     Van Nuys, CA 91406-3874
 4
     (818) 907-9726; Fax: (818) 907-6384
 5   Email: patricia@mccabedisabilitylaw.com
 6
     Attorneys for Plaintiff,
 7   CORRISSA AURORA PEREZ
 8
                      IN THE UNITED STATES DISTRICT COURT
 9

10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12

13   CORRISSA AURORA PEREZ,              )        Case No.: 2:18-CV-00330-SS
                                         )
14                   Plaintiff,          )        ORDER FOR AWARD
     v.                                  )        OF ATTORNEY FEES UNDER
15                                       )        THE EQUAL ACCESS TO
     NANCY A. BERRYHILL,                 )        JUSTICE ACT (EAJA)
16   Acting Commissioner Social Security )
                                         )
17                   Defendant.          )        Judge: Hon. Suzanne Segal
     ________________________________ )
18

19         Based upon the parties’ Stipulation for Award of Attorney Fees under The
20   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees be paid to
21   Patricia L. McCabe, Counsel for Plaintiff, in the amount of FIVE THOUSAND
22   DOLLARS and ZERO CENTS ($5,000.00), pursuant to 28 U.S.C. § 2412(d),
23   subject to the terms of the above-referenced Stipulation.
24

25   Date: January 25, 2019                 _________/S/ _______________________
                                            SUZANNE SEGAL
26                                          UNITED STATES MAGISTRATE JUDGE
27

28


                           [proposed] Order For Award Of Attorney Fees
                       Under The Equal Access To Justice Act (EAJA)
                                            - 1
